DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, clams 1-14 in the reply filed on 08/11/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/11/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,405,352 to Weston.
As to claim 1, Weston discloses a suture construct comprising a length of suture (10, 21 figure 1, see annotated figure I below) comprising a standing limb (limb that ends with 24, see annotated figure I below) with a standing terminal end (24) and a closing limb (limb that ends with 26, see annotated figure below) with a closing terminal end (26), a primary loop (see annotated figure below) formed in the closing limb (see annotated figure below), the primary loop and closing limb extending to the standing limb (see annotated figure I below), a secondary loop formed in the standing limb (see annotated figure I below) and a locking loop (see annotated figure I below) formed in the length of suture between the primary loop and the secondary loop (see annotated figure I below). 

    PNG
    media_image1.png
    650
    572
    media_image1.png
    Greyscale

As to claim 2, Weston discloses the standing limb extends from the secondary loop and around the primary loop, forming the locking loop (see annotated figure I above).
As to claim 3, Weston discloses the standing limb extends from the locking loop and passes through the secondary loop (see annotated figure I above).
As to claim 4, Weston discloses the standing limb passes through the secondary loop twice (see annotated figure I above).
As to claim 5, Weston discloses the standing limb wraps around itself and the closing and the closing limb to form the secondary loop (see annotated figure I above).
As to claim 6, Weston discloses pulling the closing terminal end proximally pulls the primary loop into the secondary loop (col. 7 ll. 17-23). Since the claim is a device claim, specific method steps cannot positively be recited. For examination purposes the limitations will be examined as if the limbs/loops are configured to be pulled.
As to claim 7, Weston discloses the locking loop is a two-way, adjustable knot (col. 7 ll. 10-35). The locking loop can extend in two ways, and is adjusted via tightening. 
As to claim 8, Weston discloses a suture construct system comprising a suture construct having a length of suture (10, 21 figure 1, see annotated figure I above) comprising a standing limb (limb that ends with 24, see annotated figure I above) with a standing terminal end (24) and a closing limb (limb that ends with 26, see annotated figure above) with a closing terminal end (26), a primary loop (see annotated figure above) formed in the closing limb (see annotated figure above), the primary loop and closing limb extending to the standing limb (see annotated figure I above), a secondary loop formed in the standing limb (see annotated figure I above) and a locking loop (see annotated figure I above) formed in the length of suture between the primary loop and the secondary loop (see annotated figure I above) and a limb of suture (46, figure 2-5) extending through the primary loop. 
As to claim 9, Weston discloses pulling the closing terminal end proximally pulls the primary loop into the secondary loop (col. 7 ll. 17-23). Since the claim is a device claim, specific method steps cannot positively be recited. For examination purposes the limitations will be examined as if the limbs/loops are configured to be pulled. 
As to claim 10, Weston discloses pulling the primary loop into the secondary loop pulls the limb of suture at least partially through the locking loop (col. 7 ll. 17-23). Since the claim is a device claim, specific method steps cannot positively be recited. Therefore the limitations will be examined as being the pulling on the primary loop is capable of at least partially pulling the limb of suture through the locking loop. How the closing limb will be pulled, the limb of suture can also be configured to be at least partially pulled. 
As to claim 11, Weston discloses pulling the primary loop into the secondary loop pulls at least a portion of the limb into the second loop (col. 7 ll. 17-23). Since the claim is a device claim, specific method steps cannot positively be recited. Therefore the limitations will be examined as being the pulling on the primary loop is capable of at least partially pulling the limb of suture into the secondary loop. How the closing limb will be pulled, the limb of suture can also be configured to be at least partially pulled.
As to claim 12, Weston discloses a bend in the limb of suture in the portion of the limb of suture in the secondary loop (figure 5, the loop of 46 will be the bend that can be in the secondary loop).
As to claim 13, Weston discloses a first tail (one limb extending from loop 46) and a second tail (the other limb extending from loop 46) of the limb of suture extending distally from the bend and out from the locking loop (figure 4, 5). The proximal/distal directions are not further defined so the direction that the tails of the limb of the suture extend from the bend and out of the locking loop can be distally from the bend and out from the locking loop.
As to claim 14, Weston discloses the locking loop is a two-way, adjustable knot (col. 7 ll. 10-35). The locking loop can extend in two ways, and is adjusted via tightening.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,728,109 to Schulze, U.S. Patent 6,143,006 to Chan, U.S. Patent 7,833,237 to Sauer,  U.S. Patent Publication 2005/0187577 to Selvitelli, U.S. Patent Publication 2005/0228406 to Bose, U.S. Patent Publication 2006/0293709 to Bojarski all disclose similar device and systems capable of reading on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771